Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2021 has been entered.


Response to Amendment
The claim amendment dated 5/11/2021 has been considered and entered into the record.  Claim 14 has been cancelled.  Claims 12 and 15–29 remain pending, while claims 26–29 are withdrawn from consideration.  Claims 12 and 15–25 are examined below.
The declaration under 37 CFR 1.132 filed 5/11/2021 is insufficient to overcome the rejection of claims 12 and 15–25 based upon cited prior art as set forth in the last Office action because:  the arguments made in the declaration are not commensurate in scope with the instant claims.  The declaration appears to demonstrate the criticality of the quantity of non-carbon, non-oxygen elements present in functional viscose fibers to yield fibers with superior far infrared properties and antibacterial rates.  The declaration is ineffective in demonstrating criticality .

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12 and 15–25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The rejected claims are directed to “[a] functional regenerated cellulose fiber,” however, the body of the claim fails to require “regenerated cellulose fiber.”

Claim Rejections - 35 USC § 103
Claims 12, 15–22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103005712A in view of Park (US 2012/0000845 A1) and Hofenauer (WO 2007/113219 A1).
CN teaches a cigarette filter comprising cellulose acetate fibers (i.e., regenerated cellulose) and graphene.  CN abstract.  The filter may comprise 0.5–15 weight percent graphene.  CN Description.  CN fails to teach non-carbon non-oxygen elements including elements Fe, Si, and Al accounting for 0.018 wt% to 0.8 wt% of the regenerated cellulose fiber.  
Park teaches the addition of metal to carbon nanostructures (e.g., graphene) to produce a porous composite used for filtration.  Park abstract, ¶¶ 6, 20.  The metal material may be elemental Fe, Al, Ca, Ni, Mn, K, Mg, Cr, and/or Co and used to connect the carbon nanostructures.  See id. ¶¶ 14, 21.
It would have been obvious to an ordinarily skilled artisan to have added Fe and Al to the cellulose acetate fibers of CN in order to connect the carbon nanostructures of CN to create a cigarette filter.  
Hofenauer teaches a fibrous paper enriched with elemental carbon, aluminum, silicon.  Hofenauer abstract.  The elemental carbon may be present in a variety of forms including amorphous carbon and graphite (i.e., graphene) and is added into the pulp furnish used to make cellulosic paper and improve the filtration of the paper.  Id. Description.
The skilled artisan would have found it obvious to have added silicon to the cellulose acetate fibers of CN to improve their filtering properties.  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use amorphous carbon in addition to the graphene of CN because Hofenauer teaches the functional equivalency of two forms of carbon. Simple substitution of one known element for another to obtain predictable results is obvious.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 (2007).
Furthermore, the amount of metal added in Park and Hofenauer are result effective variables determining the degree to which the carbon nanostructures are connected and filtering improved.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed non-carbon, non-In re Antonie, 559 F.2d 618 (CCPA 1977).
Claims 19 and 20 are directed to product-by-process claims requiring the formation of the functional regenerated cellulose fiber of claim 13.  As shown above, the functional regenerated cellulose fiber of claim 13 is obvious in light of the material different processes Chou and Park.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over CN, Park, and Hofenauer as applied to claim 12 above, and further in view of Aksay (US 2012/0244333 A1).
Aksay teaches a composition comprising a polymer and graphene sheets used to form fibers.  Aksay abstract.  The polymer may be a cellulosic polymer.  Id. ¶ 13.  In Id. ¶ 19.  The graphene sheets can comprise mixtures of fully and partially exfoliated graphite sheets.  Id. 
It would have been obvious to the ordinarily skilled artisan to have looked to Aksay for guidance as to particular types and thicknesses of graphene to be used in the formation of cellulosic fibers to successfully practice the invention of CN.


Response to Arguments
Applicant's arguments filed 5/11/2021 have been fully considered but they are not persuasive. 
Applicant argues that the data provided in the Specification and declaration demonstrates the criticality of the content of the non-carbon non-oxygen elements in the carbon nanostructure-containing composite.  As set forth above in the response to submitted declaration, the evidence provided is not commensurate in scope with the claimed invention.  In particular, the evidence is directed to functional viscose fibers which supposedly have superior far infrared properties and antibacterial rates.  Applicant’s argument and declaration is ineffective in demonstrating criticality because the instant claims are directed to “[a] functional regenerated cellulose fiber,” of which viscose is only one example.  Other forms of regenerated cellulose fibers include rayon, lyocell, and modal.  Accordingly, because the instant claims encompass more types of 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786